Citation Nr: 0918714	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for heel spurs and, if so, whether service 
connection is warranted for the claimed disability.

2.	Entitlement to service connection for plantar fasciitis.

3.	Entitlement to an evaluation in excess 70 percent for 
posttraumatic stress disorder (PTSD) with alcohol 
dependence.

4.	Entitlement to an effective date prior to February 2, 
2005, for the award of service connection for PTSD with 
alcohol dependence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to 
August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issue of entitlement to an earlier effective date for 
PTSD was brought before the Board in November 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claim.  The issue is once again before the 
Board for appellate consideration.

The issues of entitlement to an increased evaluation for PTSD 
with alcohol dependence and entitlement to an earlier 
effective date for the award of service connection for PTSD 
with alcohol dependence are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a decision dated in March 1999, the Board denied 
service connection for heel spurs based on the finding 
that there was no competent medical evidence indicating 
the Veteran was then diagnosed with heel spurs; the 
Veteran did not appeal the Board's March 1999 decision.

2.	Evidence submitted since the March 1999 Board decision, 
not previously considered, relates to an unestablished 
fact necessary to substantiate the Veteran's claim and is 
not cumulative of the record prior to the March 1999 
denial.

3.	Heel spurs were not manifested in active service and there 
is no etiological relationship between the Veteran's 
current heel spurs and her active service.

4.	Plantar fasciitis was not manifested in active service, 
and there is no etiological relationship between the 
Veteran's current plantar fasciitis and her active 
service.


CONCLUSIONS OF LAW

1.	The March 1999 Board decision which denied the Veteran's 
claim of entitlement to service connection for heel spurs 
is final.  38 U.S.C.A. § 7266 (West 2002).

2.	The evidence received subsequent to the March 1999 Board 
decision is new and material and the claim of service 
connection for heel spurs loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	Heel spurs were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303 (2008).

4.	Plantar fasciitis was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2008).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2008.  
The RO's January 2008 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  She was specifically told that it 
was her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the January letter to the Veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA treatment records as well as private 
treatment records identified by the Veteran have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a decision.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that her currently 
diagnosed heel spurs and plantar fasciitis are etiologically 
related to her active service.  As she is not competent to 
provide a competent opinion on the etiology of a condition, 
the record is silent for a current nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide her with a VA examination in conjunction 
with her claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

I.  New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7266, and the claim may only be reopened through 
the receipt of 'new and material' evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen her claim was received in 
December 2007, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the previous denial of 
service connection for heel spurs consisted of the Veteran's 
service treatment records, VA and private treatment records, 
and May and August 1996 VA examination reports.  The Board 
found that the Veteran had not submitted any competent 
medical evidence indicating that she then suffered from heel 
spurs.  As such, service connection was denied on the basis 
of no current disability. 

In support of her claim to reopen, the Veteran has submitted 
updated VA treatment records from the Omaha VAMC.  
Significantly, a May 2007 VA treatment record notes a 
diagnosis of heel spur syndrome.  Thus, as the evidence 
received since the March 1999 Board decision relates to an 
unestablished element of service connection, namely a current 
diagnosis of heel spurs, it is new and material and is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 3.156, new and material 
evidence has been submitted, and the claim for service 
connection for heel spurs must be reopened.  The Board will 
now address the claim on the merits.

II.  Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that she currently suffers from heel 
spurs and plantar fasciitis as a direct result of her active 
service.  Specifically, she asserts that her currently 
diagnosed heel spur syndrome and plantar fasciitis were 
caused by her wearing military boots in service, leading her 
to being required to wear moccasins "for a long time."

While the evidence reveals that the Veteran currently suffers 
from heel spur syndrome and plantar fasciitis, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disabilities to her service or any incident 
therein.  Service treatment records indicate the Veteran 
sought treatment in December 1977 and June 1978 for painful 
heels secondary to wearing her military boots.  Additionally, 
records indicate she was treated for cysts on the back of 
both heels in April 1978 and June 1978.  However, there is no 
evidence to indicate a chronic heel and/or foot disability 
was diagnosed.  While the Veteran declined to undergo a 
separation examination in August 1980, a review of her 
service treatment records indicated no significant findings.  
As such, the Board finds that the Veteran did not suffer from 
chronic plantar fasciitis or heel spurs during active 
service.  

Furthermore, there is no continuity of symptomatology since 
active service in the instant case.  In this regard, the 
Board observes heel spur syndrome and plantar fasciitis were 
not diagnosed until May 2007, over 25 years since the 
Veteran's separation from active service.  In fact, as noted 
above, an August 1996 VA examination report found X-ray 
evidence failed to indicate any abnormalities of the feet.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not suffered the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

In sum, the Board finds that there is no evidence of plantar 
fasciitis, heel spurs, or any other chronic foot and/or heel 
disorder in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current plantar 
fasciitis and/or heel spurs and her active service.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of her claim that 
these conditions are the result of in-service injury or 
illness, and the length of time between her active service 
and current treatment weighs against granting the Veteran's 
claim.

The Board acknowledges that the Veteran herself has claimed 
her currently diagnosed plantar fasciitis and heel spurs are 
etiologically related to her active service.  However, the 
Board notes that as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
heel spurs and plantar fasciitis, and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

New and material evidence having been submitted, the claim of 
service connection for heel spurs is reopened.

Service connection for heel spurs is denied.

Service connection for plantar fasciitis is denied.


REMAND

The Veteran is service-connected for PTSD with alcohol 
dependence, currently evaluated as 70 percent disabling.  In 
an April 2008 supplemental statement of the case, the RO 
relied on a May 2007 VA examination in continuing the 
Veteran's 70 percent evaluation, finding that the Veteran's 
alcohol dependence is in full remission.  However, the May 
2007 VA examination report does not address the current 
severity of the Veteran's PTSD.  Further, the Board observes 
the May 2007 VA examination report notes the Veteran's PTSD 
symptoms "have increased since the alcohol dependence has 
been in remission."  Therefore, a new VA examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

With respect to the Veteran's claim for an earlier effective 
date for PTSD with alcohol dependence, the Board observes a 
February 2005 statement from L.M., a VA Licensed Mental 
Health Practitioner notes "I concur with Dr. [H's] letter of 
June 6, 2004, that [the Veteran] does meet the criteria of 
the DSM-IV for PTSD parts B, D, E and F."  The Board 
observes that Dr. H is a physician at the VAMC in Omaha, 
Nebraska.  The Board further notes that the June 6, 2004, 
letter written by Dr. H, referred to by L.M. in her February 
2005 statement, is not of record.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the appellant's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to her claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).





Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for PTSD.  Specifically, the 
June 6, 2004, letter from Dr. H. must be 
associated with the claims file.  Efforts 
to obtain these records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of her PTSD with 
alcohol dependence.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD with alcohol 
dependence.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD with alcohol dependence 
upon her social and industrial activities 
including her employability.  The 
rationale for all opinions expressed must 
be provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


